Title: From George Washington to Zechariah Lewis, 14 August 1797
From: Washington, George
To: Lewis, Zechariah



Sir,
Mount Vernon 14th Augt 1797.

Your favor of the 17th Ulto came safe, but a good while after date. For the Sermons you had the goodness to send me I pray you to accept my thanks. The doctrine in them is sound, and does credit to the Author.
It does, indeed, give me pleasure to have such sentiments as

Mr Custis has expressed to you, transmitted to me; and it would render him and all his friends an acceptable service if in your letters to him you would endeavor to stimulate his pride—to impress upon his mind the advantages to be derived from education—and the wishes of his friends that he may turn out a finished scholar—and finally that this is no otherwise to be accomplished than by close application and a continuation at College.
To overcome an indolent temper, amusements, at present innocent but unprofitable, and to excite him to exert the talents which he posesses—constitute the difficulty at present. By & by perhaps, bad example, or the advice of dissipated young men, may increase it considerably. He has, I know, a friendship and regard for you, and I am persuaded your opinion on these topics would have a happy effect. With esteem & regard I am—Sir Your Most Obedt Servt

Go: Washington

